10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08603-VC Document 43 Filed 12/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

BIOTECHNOLOGY INNOVATION OR- Case No. 3:20-CV-8603 VC
GANIZATION, et al.,
{PROEPCSED] ORDER GRANTING
Plaintiffs, UNOPPOSED MOTION FOR LEAVE
TO FILE BRIEF OF THE CHAMBER
V. OF COMMERCE OF THE UNITED
STATES OF AMERICA AND THE
ALEX M. AZAR IL et al., NATIONAL ASSOCIATION OF
MANUFACTURERS AS AMICI
Defendants. CURIAE IN SUPPORT OF
PLAINTIFFS

 

 

 

Having considered the unopposed motion to file a brief amici curiae of the Chamber of
Commerce of the United States of America and the National Association of Manufacturers, the
Court hereby GRANTS proposed amici’s motion. The Clerk is directed to file the brief attached
to amici’s motion.

IT IS SO ORDERED.

Dated: December 17, 2020

 

 

 
